Pakdee, J.
Although the statement of the plaintiffs’ claim in this case was not made in the form which would have been given to it by a skilled accountant, it yet embodies a claim for money loaned for a term of years, with interest, with sufficient distinctness and precision to entitle it to recognition. If it lacks anything in these respects the accompanying oral explanation supplied the deficiency; if there is any mystery the key to it was placed in the hands of the administrator. To him the written presentation became clear and precise to his expressed satisfaction. He, representing heirs and creditors, was made to comprehend the extent of the plaintiffs’ demand upon the estate, and the time and character of each of the several transactions out of which it grew. He was put in possession of all information requisite for the defence of the estate against it if it was without foundation. This matter of substance secured, the law is satisfied.
A new trial is not advised. -
In this opinion the other judges concurred.